DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.

In response to Applicant’s claims filed on September 26, 2022, claims 1-16, 18-25 are now pending for examination in the application.

Response to Arguments
This office action is in response to amendment filed 12/27/2021. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Griffith et al. (US Pub. No. 20190050445) and  Anderson (US Pub. No. 20100106724) in further view of Sathyanarayanan et al. (US Patent No. 8676731).  The Sathyanarayanan et al. reference has been added to address the amendment of wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US Pub. No. 20190050445) and Anderson (US Pub. No. 20100106724) in further view of Rogynskyy et al. (US Pub. No. 20190361890).
With respect to claim 1, Griffith et al. teaches a system for maintaining consistency of a data value using a probability, comprising: 
an interface (“user interface,” See Paragraph 45) configured to: 
receive a data value (“data values,” See Paragraph 87) for storing (“Set of data 104 may be receive,” See Paragraph 49); and 
a hardware processor (“processor,” See Paragraph 213) configured to: 
store the data value (“numeric values,” See Paragraph 73) in a data element of a data structure (“data structure,” See Paragraph 47); 
determine, using an adaptive filter (“probabilistic filters,” See Paragraph 98), a probability of certainty that the data value is correct, wherein the probability of certainty is associated with the data value, wherein the adaptive filter receives a previously stored data value in a previously stored data element of a previously stored data structure (“previously-uploaded or previously-accessed datasets,” See Paragraph 66) as input to determine the probability of certainty (“a probability may be determined,” See Paragraph 134) associated with the data value, and wherein the adaptive filter provides as output the probability of certainty (“determine whether a subset of data is either "likely" or "definitely not" in a set of data,” See Paragraph 98 and “confidence level”.  A confidence level is equivalent to certainty);
store the probability of certainty associated with the data value in the data structure (“store dataset attribute data,” See Paragraph 133).  Griffith et al. does not disclose a threshold.
	However, Anderson teaches in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as ##valid- invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value. (Paragraph 86 discloses Data may be invalid: a field is populated but with an invalid value. An entry may not match any of the values expected from an enumerated list and Paragraph 300 teaches the resulting company name and address scores are compared to (user-specified) match and suspect thresholds. A score exceeding the match threshold indicates the two compared phrases are sufficiently similar to constitute a match).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Griffith et al. (interrelated data) with Anderson (data management).  The references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.   This would have facilitated processing large amounts of data by ensuring data was structured and consistent using probabilities.
	Griffith et al. as modified by Anderson does not disclose in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value.
However, Rogynskyy et al. teaches in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value (See Paragraph 633 discloses determine that a particular object field value of a field of the record object is different than a node field value of a corresponding field of the node profile. In response, the data processing system 9300 can retrieve the confidence score of the node field value, and compare the confidence score to a predetermined threshold. Responsive to the confidence score satisfying the predetermined threshold, such as being greater than the predetermined threshold, the data processing system 9300 can generate a request to update the object field value of the record object).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Griffith et al. (interrelated data) and Anderson (data management) with Rogynskyy et al. (record maintenance).  The references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.   This would have facilitated processing large amounts of data by ensuring data was structured and consistent using probabilities.
The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 2, Griffith et al. teaches the system of claim 1, wherein the processor is further configured to determine an error associated with the probability of certainty associated with the data value (“predict a transposition error and corrective action,” See Paragraph 98). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 3, Griffith et al. teaches the system of claim 2, wherein the adaptive filter minimizes the error when providing output (“a user interface that may alert a user that less than 100% of the data matches the category "state abbreviations," and may further present the predicted remediation action, such as replacing "KA" with "AK,",” See Paragraph 98). 

	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 4, Griffith et al. teaches the system of claim 1, wherein a data element type of the data element matches a previously stored data element type of the previously stored data element (“matching criteria is applied to determine whether a match exists with the subset of data,” See Paragraph 99). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 5, Griffith et al. teaches the system of claim 1, wherein a data structure type of the data structure matches a previously stored data structure type of the previously stored data structure (“one or more additional layers 1307 may be formed in a format or data structure 1308 similar to layer one data structure 905 and be linked to lower layered,” See Paragraph 119). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 9, Griffith et al. teaches the system of claim 1, wherein the previously stored data value is one of a plurality of previously stored data values (“data values may be linked to other data sources,” See Paragraph 193). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 10, Griffith et al. teaches the system of claim 1, wherein the probability of certainty associated with the data value is assigned an initial value (“data is either "likely" or "definitely not" in a set of data,” See Paragraph 98).

	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 10. Regarding claim 11, Griffith et al. teaches the system of claim 10, wherein the probability of certainty associated with the data value is raised an identical raising amount from the initial value in response to the data value being identical to the previously stored data value (“dataset analyzer 2330 may be configured to automatically detect an anomalous condition, predict which one of several actions that may remediate the condition (e.g., based on confidence levels a specific anomaly is identified and that the corrective action will remediate the problem) ,” See Paragraph 169). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 11. Regarding claim 12, Griffith et al. teaches the system of claim 11, wherein the probability of certainty associated with the data value is raised an analogous raising amount from the initial value in response to the data value being analogous to the previously stored data value, wherein the being analogous raised amount is less than the being identical raised amount (“dataset analyzer 2330 may be configured to automatically detect an anomalous condition, predict which one of several actions that may remediate the condition (e.g., based on confidence levels a specific anomaly is identified and that the corrective action will remediate the problem),” See Paragraph 169). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 10. Regarding claim 13, Griffith et al. teaches the system of claim 10, wherein the probability of certainty associated with the data value is lowered a being distinct lowering amount from the initial value in response to the data value being distinct from the previously stored data value (“similarity calculations and/or filtering calculations may be performed. At 710, matches to data representing match criteria may be identified to indicate, for example, a relevant categorical variable,” See Paragraph 99). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 13. Regarding claim 14, Griffith et al. teaches the system of claim 13, wherein the probability of certainty associated with the data value is lowered a being disparate lowering amount from the initial value in response to the data value being disparate from the previously stored data value, wherein the being disparate lowering amount is greater than the being distinct lowering amount (“analyze the data to detect patterns that may resolve an issue. For example, attribute correlator 1763 may be configured to analyze the data, including datasets, to "learn" whether unknown 10-digit data is likely a "phone number" rather than another data classification. In this case, a probability may be determined that a phone number is a more reasonable conclusion based on, for example, regression analysis or similar analyses,” See Paragraph 134). 
The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 15, Griffith et al. teaches the system of claim 1, wherein the probability of certainty associated with the data value is modified based at least in part on a model (“datasets are expanded or modified to include additional data as well as annotations, references, statistics, etc,” See Paragraph 132). 

	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 15. Regarding claim 16, Griffith et al. teaches the system of claim 15, wherein the model comprises a Kalman filter model, a Markov model, an applied optimal estimation model, a machine learning model, or a neural network model (“machine learning techniques,” See Paragraph 134). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 17, Griffith et al. teaches the system of claim 1, wherein the processor is further configured to mark the data value as invalid in response to determining that the probability of certainty associated with the data value is below a threshold (“the data attribute may define a threshold value (or range of values) specifying that a numeric value in a cell in dataset 2305a is an "outlier" or "out-of-range," and thus may not be a valid value,” See Paragraph 160). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 18, Griffith et al. teaches the system of claim 1, wherein the processor is further configured to prompt a user to correct the data value in response to determining that the probability of certainty associated with the data value is below the threshold (“present a user input selection with which interface 2302 may invoke an action to modify dataset 2305a to remediate the condition, such as "ignoring" the numeric outlier value, modifying cell data to include a corrected and valid value that is, for instance, within four standard deviations. Or, data remediation interface 2302 may present any other action,” See Paragraph 160). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 19, Griffith et al. teaches the system of claim 1, wherein the processor is further configured to determine the new value in response to determining that the probability of certainty associated with the data value is below the threshold (“column data is derived to form one (1) derived column 1270a based on analyzing data values of column 1270 and forming a new categorical variable that describes a range of ages, each range being identified as a "bin.",” See Paragraph 116). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 19. Regarding claim 20, Griffith et al. teaches the system of claim 19, wherein the new value for the data value is based at least in part on the previously stored data value in the previously stored data element of the previously stored data structure (“column data is derived to form one (1) derived column 1270a based on analyzing data values of column 1270 and forming a new categorical variable that describes a range of ages, each range being identified as a "bin.",” See Paragraph 116). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 19. Regarding claim 21, Griffith et al. teaches the system of claim 19, wherein the new data value is based at least in part on a model (“a categorical variable may be modeled as a node associated with a distinct addressable identifier, such as an IRI” See Paragraph 113). 

	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 22, Griffith et al. teaches the system of claim 1, wherein the probability of certainty is updated to the new probability (“updates to datasets that may be linked across any number of atomized dataset,” See Paragraph 124). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1. Regarding claim 23, Griffith et al. teaches the system of claim 22, wherein the probability of certainty is updated according to a schedule or in response to another data value being received for storing (“updates to datasets that may be linked across any number of atomized dataset,” See Paragraph 124). 
	With respect to claim 24, Griffith et al. teaches a method for maintaining consistency of a data value using a probability, comprising: 
receive a data value (“data values,” See Paragraph 87) for storing (“Set of data 104 may be receive,” See Paragraph 49); and 
a hardware processor (“processor,” See Paragraph 213) configured to: 
store the data value (“numeric values,” See Paragraph 73) in a data element of a data structure (“data structure,” See Paragraph 47); 
determine, using an adaptive filter (“probabilistic filters,” See Paragraph 98), a probability of certainty that the data value is correct, wherein the probability of certainty is associated with the data value, wherein the adaptive filter receives a previously stored data value in a previously stored data element of a previously stored data structure (“previously-uploaded or previously-accessed datasets,” See Paragraph 66) as input to determine the probability of certainty (“a probability may be determined,” See Paragraph 134) associated with the data value, and wherein the adaptive filter provides as output the probability of certainty (“determine whether a subset of data is either "likely" or "definitely not" in a set of data,” See Paragraph 98 and “confidence level”.  A confidence level is equivalent to certainty);
store the probability of certainty associated with the data value in the data structure (“store dataset attribute data,” See Paragraph 133).  Griffith et al. does not disclose a threshold.
	However, Anderson teaches in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as ##valid- invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value. (Paragraph 86 discloses Data may be invalid: a field is populated but with an invalid value. An entry may not match any of the values expected from an enumerated list and Paragraph 300 teaches the resulting company name and address scores are compared to (user-specified) match and suspect thresholds. A score exceeding the match threshold indicates the two compared phrases are sufficiently similar to constitute a match).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Griffith et al. (interrelated data) with Anderson (data management).  The references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.   This would have facilitated processing large amounts of data by ensuring data was structured and consistent using probabilities.
	Griffith et al. as modified by Anderson does not disclose in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value.
However, Rogynskyy et al. teaches in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value (See Paragraph 633 discloses determine that a particular object field value of a field of the record object is different than a node field value of a corresponding field of the node profile. In response, the data processing system 9300 can retrieve the confidence score of the node field value, and compare the confidence score to a predetermined threshold. Responsive to the confidence score satisfying the predetermined threshold, such as being greater than the predetermined threshold, the data processing system 9300 can generate a request to update the object field value of the record object).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Griffith et al. (interrelated data) and Anderson (data management) with Rogynskyy et al. (record maintenance).  The references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.   This would have facilitated processing large amounts of data by ensuring data was structured and consistent using probabilities.
	With respect to claim 25, Griffith et al. teaches a computer program product for maintaining consistency of a data value using a probability, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receive a data value (“data values,” See Paragraph 87) for storing (“Set of data 104 may be receive,” See Paragraph 49); and 
a hardware processor (“processor,” See Paragraph 213) configured to: 
store the data value (“numeric values,” See Paragraph 73) in a data element of a data structure (“data structure,” See Paragraph 47); 
determine, using an adaptive filter (“probabilistic filters,” See Paragraph 98), a probability of certainty that the data value is correct, wherein the probability of certainty is associated with the data value, wherein the adaptive filter receives a previously stored data value in a previously stored data element of a previously stored data structure (“previously-uploaded or previously-accessed datasets,” See Paragraph 66) as input to determine the probability of certainty (“a probability may be determined,” See Paragraph 134) associated with the data value, and wherein the adaptive filter provides as output the probability of certainty (“determine whether a subset of data is either "likely" or "definitely not" in a set of data,” See Paragraph 98 and “confidence level”.  A confidence level is equivalent to certainty);
store the probability of certainty associated with the data value in the data structure (“store dataset attribute data,” See Paragraph 133).  Griffith et al. does not disclose a threshold.
	However, Anderson teaches in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as ##valid- invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value. (Paragraph 86 discloses Data may be invalid: a field is populated but with an invalid value. An entry may not match any of the values expected from an enumerated list and Paragraph 300 teaches the resulting company name and address scores are compared to (user-specified) match and suspect thresholds. A score exceeding the match threshold indicates the two compared phrases are sufficiently similar to constitute a match).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Griffith et al. (interrelated data) with Anderson (data management).  The references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.   This would have facilitated processing large amounts of data by ensuring data was structured and consistent using probabilities.
	Griffith et al. as modified by Anderson does not disclose in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value.
However, Rogynskyy et al. teaches in response to a determination that the probability of certainty associated with the data value is below a threshold, mark the data value as invalid, wherein marking the data value as invalid causes the data value to be replaced with a new data value and the probability of certainty to be replaced with a new probability of certainty, wherein the new probability of certainty is associated with the new data value (See Paragraph 633 discloses determine that a particular object field value of a field of the record object is different than a node field value of a corresponding field of the node profile. In response, the data processing system 9300 can retrieve the confidence score of the node field value, and compare the confidence score to a predetermined threshold. Responsive to the confidence score satisfying the predetermined threshold, such as being greater than the predetermined threshold, the data processing system 9300 can generate a request to update the object field value of the record object).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Griffith et al. (interrelated data) and Anderson (data management) with Rogynskyy et al. (record maintenance).  The references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.   This would have facilitated processing large amounts of data by ensuring data was structured and consistent using probabilities.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US Pub. No. 20190050445) and Anderson (US Pub. No. 20100106724) and Rogynskyy et al. (US Pub. No. 20190361890) in further view of Alspaugh et al. (US Patent No. 10936643).
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. teaches all the limitations of claim 1.  With respect to claim 6, Griffith et al. as modified by Anderson and Sathyanarayanan et al. does not disclose a second entity.
However, Alspaugh et al. teaches the system of claim 1, wherein the data structure has a first relation with a first entity, the previously stored data structure has a second relation with a second entity, and the first entity and the second entity are similar (Column 58 Lines 58-65 discloses groupings of entities to the higher-tier services, both automatically and manually, business-level metrics which can be tied to data from the lower-tier application to create an end-to-end analysis of infrastructure impact on business outcomes). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Griffith et al. (interrelated data) and Anderson (data management) and Rogynskyy et al.  (record maintenance) with Alspaugh et al.  (condensation of data).  The references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.   This would have facilitated processing large amounts of data by ensuring data was structured and consistent using probabilities.
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. and Alspaugh et al. teaches all the limitations of claim 6.  With respect to claim 7, Alspaugh et al. teaches the system of claim 6, wherein similar comprises that the first entity and the second entity are both instances of a specific entity type (Column 58 Lines 58-65 discloses groupings of entities to the higher-tier services, both automatically and manually, business-level metrics which can be tied to data from the lower-tier application to create an end-to-end analysis of infrastructure impact on business outcomes). 
	The Griffith et al. reference as modified by Anderson and Rogynskyy et al. and Alspaugh et al. teaches all the limitations of claim 6.  With respect to claim 8, Griffith et al. teaches the system of claim 6, wherein similar comprises that the first entity and the second entity both have a relation with a specific third entity (“dataset analyzer 2030 is configured to inspect columns and suggest entities or other datasets with which to link (or suggest a linkage),” See Paragraph 187). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20180268015 is directed to METHOD AND APPARATUS FOR LOCATING ERRORS IN DOCUMENTS VIA DATABASE QUERIES, SIMILARITY-BASED INFORMATION RETRIEVAL AND MODELING THE ERRORS FOR ERROR RESOLUTION: [0083] Preprocessing of data can be by data extraction or filtering, such as low or high pass filtering, or Kalman filtering or extended Kalman filtering (both using a model of relationships among members) or parameter identification such as product by SKU identification and price. These attributes can be analyzed using multivariate statistical analysis (MVS), for example, using principal component analysis (PCA) as described in a subsequent section, to determine a smaller dimensional (two in this example) subspace of the attribute space in which the objects can be clustered into groups (three in this example). In this simple example, assume that a measure of similarity between objects, using the projections of the attribute vectors onto the principal component basis vectors for the subspace, is the inverse of Euclidean distance between points. This situation is illustrated in FIG. 3 showing projections of sample `s` attribute vectors associated with stored objects (o, *) and an unknown target object (x) onto the subspace defined by the first and second principal component vectors. The projection shows three clusters of objects, of which one contains objects most similar to the projection of the target object's attribute vector, a cluster of five "*" points at the right of FIG. 3 with the target object's vector x in the center. In FIG. 3, the rightmost cluster in the figure (containing data points corresponding to five objects) is the cluster of greatest interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154     

                                                                                                                                                                                                   
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154